DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on August 23, 2021, in which claims 1-24 have been canceled.  Claims 25-30 have been newly added.  Accordingly, claims 25-30 are being presented and pending for examination.
Status of Claims
3.	Claims 25-30 are pending, of which claims 25-30 are rejected under 35 U.S.C. 103.  Claims 25-30 are also subject to a Double Patenting rejection.
Information Disclosure Statement
4.	The information disclosure statement, filed December 10, 2021, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
7.	Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdi et al. (United States Patent Application Publication No. US 2018/0124072 A1), hereinafter “Hamdi” in view of Zakonov et al. (United States Patent Application Publication No. US 2010/0037211 A1), hereinafter “Zakonov”.
	Regarding claim 25, Hamdi discloses a computer-implemented method, comprising:	causing, by a processor, a plurality of modules to run alongside Information Technology (IT) assets utilized in an enterprise, the modules configured to scan running IT assets to obtain asset information about said running IT assets (plurality of vulnerability scanners 230 (See FIG. 2) include one or more information technology (IT) asset management software tools, and can include a computer scanning program for assessing security weaknesses of computer devices, computer software, computer systems or networks. Each vulnerability scanner 230 can be executed on one or more computer devices associated with a provider of that vulnerability scanner 230 or one or more computer devices of the computing and network environment 210. The back-end system 222 can send a scanning request to the vulnerability scanner 230 and, in response, receive scanning results associated with one or more assets of the computing and network environment 210) (Hamdi, FIG. 2, paragraph [0071]); and	receiving said asset information from said modules and storing, by the processor, the asset information in a database (wherein a database 306 (See FIG. 3) can be configured to store data collected by the data collection engine 304 or other modules (e.g., the asset profiling engine 312) of the CEMM system 220. For instance, the database 306 can store the specification profiles of assets in the computing and network environment 210, data received from vulnerability scanners 230, vendor databases 240, cyber security databases 250 or authority databases 260, asset profiling data obtained by the asset profiling engine 312, or a combination thereof) (Hamdi, FIG. 3, paragraph [0088]).  Hamdi does not explicitly disclose causing, by a processor, a plurality of type-specific modules to run alongside Information Technology (IT) assets utilized in an enterprise based on a type of each of said IT assets, the modules configured to scan running IT assets to obtain asset information about said running IT assets;	determining, by the processor, inter-dependency of IT assets, wherein the inter-dependency is determined, based at least in part, on interpreting the stored asset information to identify any IT assets upon which a particular IT asset is dependent;	determining, by the processor, a dependency map of the IT assets based on the inter-dependency of IT assets; and	displaying, by the processor, the dependency map on a user interface.	However Zakonov discloses causing, by a processor, a plurality of type-specific modules to run alongside Information Technology (IT) assets utilized in an enterprise based on a type of each of said IT assets, the modules configured to scan running IT assets to obtain asset information about said running IT assets (wherein Zakonov discloses an instrumentation module 300 (See FIG. 1) in communication with .NET libraries 200 and a .NET Application 100, such that instrumentation module 300 may instrument methods 215 that are responsible for connecting .NET application 100 to or communicating it with distributed service providers. In particular, instrumentation code that the instrumentation module 300 inserts into methods 215 comprises extraction code 310, which extracts the address 320 of an external service provider from particular parameters or member variables of library methods 215 that are responsible for the communication between .NET application 100 and such external service providers. After the external service provider address 320 is extracted from the respective library or application method 215, the instrumentation module 300 compares the extracted external service provider address 320 with a list of previously discovered dependencies, and determines whether the stated dependency has previously been discovered) (Zakonov, FIG. 1, paragraph [0016]);	determining, by the processor, inter-dependency of IT assets, wherein the inter-dependency is determined, based at least in part, on interpreting the stored asset information to identify any IT assets upon which a particular IT asset is dependent (wherein after the external service provider address 320 is extracted from the respective library or application method 215, the instrumentation module 300 compares the extracted external service provider address 320 with a list of previously discovered dependencies, and determines whether the stated dependency has previously been discovered. After such analysis, the instrumentation module 300 publishes any extracted new dependency information to a management system 400 in the form of a discovery event 410) Zakonov, paragraphs [0016]-[0018] and [0021];	determining, by the processor, a dependency map of the IT assets based on the inter-dependency of IT assets (wherein the management system subscribes on the discovery events 410 published by instrumentation module 300, collects them, and based on the external resource address information builds an application dependency map 420, which in turn may be used by a manager, administrator, programmer, or other user of the .NET application to evaluate and understand the dependency relationships between the .NET application and its various external, distributed components and services. See also FIG. 2, 580) (Zakonov, FIG. 2, paragraphs [0016] and [0023]); and	displaying, by the processor, the dependency map on a user interface (impliedly, as administrators utilize the dependency map to evaluate and understand the dependency relationships between the applications and various external, distributed components and services, as well as allow the administrators to effectively manage change control and impact analysis) (Zakonov, paragraphs [0013] and [0016]).	Hamdi and Zakonov are analogous art because they are from the same field of endeavor, namely, ensuring business continuity through management of Information Technology (IT) assets and their interdependency impacts.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hamdi and Zakonov before him or her, to modify the computer environment monitoring and management (CEMM) system 220 of Hamdi to include the additional limitations of causing, by a processor, a plurality of type-specific modules to run alongside Information Technology (IT) assets utilized in an enterprise based on a type of each of said IT assets, the modules configured to scan running IT assets to obtain asset information about said running IT assets;	determining, by the processor, inter-dependency of IT assets, wherein the inter-dependency is determined, based at least in part, on interpreting the stored asset information to identify any IT assets upon which a particular IT asset is dependent;	determining, by the processor, a dependency map of the IT assets based on the inter-dependency of IT assets; and	displaying, by the processor, the dependency map on a user interface, as disclosed in Zakonov, with reasonable expectation that this would result in a more effective system for monitoring and managing the cyber security posture of networking assets, having the added benefit of enabling the tracing of application calls to dependent resources, by dynamically embedding the call tracing in an application at runtime using Common Intermediate Language (“CIL”) code instrumentation at compile time or runtime, thereby providing for the discovery of application dependencies within distributed applications, regardless of the manner in which the distributed applications were developed, and particularly regardless of whether separate application components are developed in different languages, or run on multiple machines, or interact in complex ways (See Zakonov, paragraphs [0006] and [0007]).  This method of improving the IT infrastructure of Hamdi was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Zakonov.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hamdi with Zakonov to obtain the invention as specified in claim 25.
	As to claim 26, Hamdi-Zakonov discloses the method of claim 33, wherein obtaining the asset information includes at least extracting library and package information of said running IT assets (again, connecting to .NET libraries for communicating with distributed service providers) (Zakonov, paragraph [0016]).	As discussed above, Hamdi and Zakonov are analogous art because they are from the same field of endeavor, namely, ensuring business continuity through management of Information Technology (IT) assets and their interdependency impacts.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hamdi and Zakonov before him or her, to modify the computer environment monitoring and management (CEMM) system 220 of Hamdi to include the additional limitation of wherein obtaining the asset information includes at least extracting library and package information of said running IT assets, as disclosed in Zakonov, with reasonable expectation that this would result in a more effective system for monitoring and managing the cyber security posture of networking assets, having the added benefit of being able to effectively communicate with distributed service providers (See again, Zakonov, paragraph [0016]).  This method of improving the IT infrastructure of Hamdi was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Zakonov.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hamdi with Zakonov to obtain the invention as specified in claim 26.
	Regarding claim 27, Hamdi-Zakonov discloses the method of claim 33, further comprising processing one or more node identifier algorithms to uniquely identify each node in a hierarchy of said IT assets, wherein determining the inter-dependency of IT assets includes at least finding nodes that are common among the IT assets (wherein the asset profiling engine 312 may profile an asset, e.g., for respective CPU usage, memory usage, or communication load according to a hierarchical profiling model with increasing depth (or level of detail) of the profiling data, with each depth associated with a respective profiling mode or sub-mode) (Hamdi, paragraph [0091]).  The motivation regarding the obviousness of claim 25 is also applied to claim 27.
	Regarding claim 28, Hamdi-Zakonov discloses the method of claim 33, further comprising processing one or more node identifier algorithms to uniquely identify each unique node in a hierarchy of said IT assets, wherein determining the inter-dependency of IT assets includes at least finding nodes that are shared among the IT assets (wherein FIG. 8C shows a screen shot of a nodes UI component corresponding to a nodes visual mode, whereby the visualization engine 320 can display data as nodes arranged into dynamic clusters. Hamdi teaches that each asset can be displayed as a dot (or node) which dynamically migrates in relation to other assets which share a specific set of criteria) (Hamdi, FIG. 8C, paragraph [0123]).  The motivation regarding the obviousness of claim 25 is also applied to claim 28.
8.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hamdi-Zakonov, as applied to claim 28 above, and further in view of Mitchell N. Quinn (United States Patent Application Publication No. US 2014/0068326 A1), hereinafter “Quinn”.
	Regarding claim 29, Hamdi-Zakonov discloses the method of claim 28, but does not expressly disclose wherein the one or more node identifier algorithms include at least a hash code.	In analogous art, however, Quinn discloses wherein one or more node identifier algorithms include at least a hash code (wherein FIG. 3 depicts a flowchart illustrating a process for anomaly detection among IT assets using static and active computer scanning. In particular, static scan scope 320 is developed to identify a set of computer assets that are installed on a given computer or computers that forms a baseline or norm of computer assets that are properly configured (i.e., not corrupt or infected with malware or viruses). Autostart mechanisms 330 (e.g., runkeys, scheduled tasks, services, etc.) are compiled along with the static scan scope 320. Static dependency analysis is performed at 350 and a complete set of statically dependent assets is obtained. Similarly, active processes 310 are catalogued, and their associated runtime dependencies 340 are analyzed to produce a complete set of dynamically dependent assets. The static and dynamic sets of assets are combined to produce an overall scan scope. Once the scan scope is established, the assets are scanned for unique identifiers 370. Quinn teaches that in order to be able to compare assets in memory, a unique identity is developed for in-memory assets, e.g., dynamic-link libraries (DLLs) and other items associated with the memory of a process that is stable across different machines and different instances of the process on the same machine. To facilitate development of a unique asset identity, a transform is applied to the source code or normalized memory space. In one example, the memory contents of executable code segments may be hashed using a cryptographic hash, and the set of hashes for all of the memory regions can be used as the identity of the module) (Quinn, paragraphs [0042]-[0044]).	Hamdi-Zakonov and Quinn are analogous art because they are from the same field of endeavor, namely, ensuring business continuity through management of Information Technology (IT) assets and their interdependency impacts.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hamdi-Zakonov and Quinn before him or her, to modify the computer environment monitoring and management (CEMM) system 220 of Hamdi-Zakonov to include the additional limitation of wherein the one or more node identifier algorithms include at least a hash code, as disclosed in Quinn, with reasonable expectation that this would result in a more effective system for monitoring and managing the cyber security posture of networking assets, having the added benefit of creating an asset normalization model that avoided collisions and maintained unique asset identities in the memory space (See Quinn, paragraph [0044]).  This method of improving the IT infrastructure of Hamdi-Zakonov was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Quinn.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hamdi-Zakonov with Quinn to obtain the invention as specified in claim 29.
9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hamdi-Zakonov, as applied to claim 28 above, and further in view of Marinelli et al. (United States Patent Application Publication No. US 2017/0201425 A1), hereinafter “Marinelli”.
	Regarding claim 30, Hamdi-Zakonov discloses the method of claim 28, but does not expressly disclose wherein finding nodes that are shared among the IT assets includes at least identifying duplicated node keys.	However Marinelli discloses wherein finding nodes that are shared among the IT assets includes at least identifying duplicated node keys (wherein with reference to FIG. 5, Marinelli teaches that during an asset normalization process, an infrastructure asset configurator 44 defines templates for all infrastructure assets during template definition to create standard asset templates, standard points, and standard alarms, along with standard asset attribute types. In some examples, the standards templates may be defined by the co-location facility provider operating data centers 12. During infrastructure asset definition, Marinelli teaches that the infrastructure asset configurator 44 creates a DCIM infrastructure asset from the template, adds or removes tag points from an asset, adds or removes alarms for tag points, and adds details of protocols associated with assets. In some examples, an asset model includes pre-defined alarm definitions, e.g., based on the type of asset. During infrastructure asset hierarchy, the infrastructure asset configurator 44 associates connected infrastructure assets, models electrical and mechanical hierarchy, models resiliency hierarchy, and associates location based hierarchy. As a result of the described normalization process, the DCIM system provides a platform to compare and contrast data associated with assets. By providing the template with a defined set of asset tag points, the DCIM system is able to map tag points at an asset level to tag points of a template. For example, for an asset such as a generator, Marinelli teaches that it may be the case that there are one or more generators from one location that have 15 tag points, e.g., and one or more generators at another location that have 10 tag points. The DCIM system identifies a common set of tag points that, although the tag points may have been named differently at the two locations, the tag points are meant to have the same purpose, and maps the identified common tag points back to a standard nomenclature defined within the template itself. The resulting mapping may then be then stored) (Marinelli, FIG. 5, paragraphs [0057]-[0058]).	Hamdi-Zakonov and Marinelli are analogous art because they are from the same field of endeavor, namely, ensuring business continuity through management of Information Technology (IT) assets and their interdependency impacts.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hamdi-Zakonov and Marinelli before him or her, to modify the computer environment monitoring and management (CEMM) system 220 of Hamdi-Zakonov to include the additional limitation of wherein finding nodes that are shared among the IT assets includes at least identifying duplicated node keys, as disclosed in Marinelli, with reasonable expectation that this would result in a more effective system for monitoring and managing the cyber security posture of networking assets, having the added benefit of identifying a common set of tag points for common assets which are meant to have the same purpose, and mapping the assets back to a standard nomenclature for ease of identification (See Quinn, paragraph [0058]).  This method of improving the IT infrastructure of Hamdi-Zakonov was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Marinelli.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Hamdi-Zakonov with Marinelli to obtain the invention as specified in claim 30.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-13 of U.S. Patent No. US 11,102,052 B2, hereinafter “052”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-30 of the instant Application are anticipated by claims 1-6 of 052.
	Regarding claim 25 of the instant Application, claim 25 recites, “A computer-implemented method, comprising:	causing, by a processor, a plurality of type-specific modules to run alongside Information Technology (IT) assets utilized in an enterprise based on a type of each of said IT assets, the modules configured to scan running IT assets to obtain asset information about said running IT assets;	receiving said asset information from said modules and storing, by the processor, the asset information in a database;	determining, by the processor, inter-dependency of IT assets, wherein the inter-dependency is determined, based at least in part, on interpreting the stored asset information to identify any IT assets upon which a particular IT asset is dependent and to identify any IT assets that share a common piece of code with the particular IT asset;	determining, by the processor, a dependency map of the IT assets based on the inter-dependency of IT assets; and	displaying, by the processor, the dependency map on a user interface”.
	Claim 1 of 052 recites, “A computer-implemented method, comprising:	causing, by a processor, a plurality of type-specific modules to run alongside Information Technology (IT) assets utilized in an enterprise based on a type of each of said IT assets, the modules configured to scan running IT assets to obtain asset information about said running IT assets;	receiving said asset information from said modules and storing, by the processor, the asset information in a database;	determining, by the processor, inter-dependency of IT assets, wherein the inter-dependency is determined, based at least in part, on interpreting the stored asset information to identify any IT assets upon which a particular IT asset is dependent and to identify any IT assets that share a common piece of code with the particular IT asset;	determining, by the processor, a dependency map of the IT assets based on the inter-dependency of IT assets; and	displaying, by the processor, the dependency map on a user interface”
	Clearly from the plain text, each and every limitation of independent claim 25 of the instant Application is within claim 1 of 052 and therefore claim 25 of the instant Application is anticipated by claim 1 of 052.  Claim 25 is therefore unpatentable under Non-statutory Anticipatory-type Double Patenting.  The same applies to dependent claims 26-30.
12.	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,601,636 B2, hereinafter “636”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of the instant Application is anticipated by claim 1 of 636.
	Regarding claim 25 of the instant Application, claim 25 recites, “A computer-implemented method, comprising:	causing, by a processor, a plurality of type-specific modules to run alongside Information Technology (IT) assets utilized in an enterprise based on a type of each of said IT assets, the modules configured to scan running IT assets to obtain asset information about said running IT assets;	receiving said asset information from said modules and storing, by the processor, the asset information in a database;	determining, by the processor, inter-dependency of IT assets, wherein the inter-dependency is determined, based at least in part, on interpreting the stored asset information to identify any IT assets upon which a particular IT asset is dependent and to identify any IT assets that share a common piece of code with the particular IT asset;	determining, by the processor, a dependency map of the IT assets based on the inter-dependency of IT assets; and	displaying, by the processor, the dependency map on a user interface”.
	Claim 1 of 636 recites “A computer-implemented method, comprising:	determining, by a processor, for a plurality of Information Technology (IT) assets utilized in an enterprise, a type of each of said IT assets;	based on the asset type, sending, by the processor, type-specific modules to run alongside the IT assets, the modules configured to scan running IT assets to obtain asset information about said running IT assets;	receiving said asset information from said modules and storing, by the processor, the asset information in a database;	determining, by the processor, inter-dependency of IT assets, wherein the inter-dependency is determined, based at least in part, on interpreting the stored asset information to identify any IT assets upon which a particular IT asset is dependent and to identify any IT assets that share a common piece of code with the particular IT asset;	determining, by the processor, a dependency map of the IT assets based on the inter-dependency of IT assets;	generating, by the processor, impact information using the dependency map, wherein the impact information indicates any impacts resulting from a change to one IT asset on other IT assets utilized in the enterprise; and	displaying, by the processor, the impact information and the dependency map on a user interface”.
	Clearly from the plain text, each and every limitation of independent claim 25 of the instant Application is within claim 1 of 636 and therefore claim 1 of the instant Application is anticipated by claim 1 of 636.  Examiner notes that although worded slightly differently, claim 1 of 636 nonetheless includes the limitation of “causing, by a processor, a plurality of type-specific modules to run alongside Information Technology (IT) assets utilized in an enterprise based on a type of each of said IT assets,” since based on the asset type, the type-specific modules are sent to run alongside the IT assets to scan running IT assets to obtain asset information about said running IT assets.  Therefore, Claim 25 is unpatentable under Non-statutory Anticipatory-type Double Patenting.
Conclusion
13.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Butler (USPGPUB 2011/0283211) discloses a method for assisting a user to design an image-based product including storing a component dependency map on a computer device that defines relationships among a first component, a second component, and a third component, each of which comprises functions that define actions and states at a user interface on the computer device.  The method also includes executing a page controller in association with the user interface on the computer device, detecting an activation of the functions of the first component at the user interface by the first component, and executing functions of the second component and the third component in the user interface in accordance with the component dependency map to obtain a design of the image-based product to be produced by the image-service provider (See Abstract).
14.	This is a continuation of applicant’s earlier Application No. 16/782,402.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441